NOTE: This order is nonprecedential
Um'ted States Court of AppeaIs
for the FederaI Circuit
GENERAL DYNAMICS CORPORATION,
Appellant, ~
V.
LEON E. PANETTA, SECRETARY OF DEFENSE,
Appellee.
2012-1249 -
Appea1 from the Armed Services B0ard of Contract
Appea1s in no 56744, Ad1ninistrative Judge Robert T.
Peacock
ON MOTION
ORDER
Upon consideration of United States’ unopposed mo-
tion for a 12-day extension of ti1ne, until March 26, 2012,
to file its response to General DynaInics Corporation’s
motion for a stay,
IT ls ORDERED THAT:

GENERAL DYNAMICs v. DEFENSE
The motion is granted
HAR 2 1 2012
Date
ccc Paul M. Sn1ith, Esq.
2
FoR THE CoURT
/s/ J an I'Iorbaly
J an H0rba1y
Clerk
David D’Alessandris, Esq. F|LED
s19
U.S. COUFlT 0F APPEALS FOB
THE FEDERAL C|RCUlT
|‘1AR 21 2012
JAN HORBALV '
CLERK
va